UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1635


L. RUTHER,

                Plaintiff - Appellant,

          v.

CECELIA CONTRERAS; MARK SIMMONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00495-RLW)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               L. Ruther appeals the district court’s order in his

civil action denying his motion to recuse the district judge.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ruther v. Contreras, No. 3:09-cv-00495-RLW (E.D. Va.

Oct. 16, 2009).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2